Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 7-8, drawn to a pharmaceutical composition comprising an isolated soluble truncated JP-2 protein having at least 90% amino acid identity to SEQ ID No. 1, 2 or 3, or comprising an isolated transcriptional repressor DNA binding domain having at least 90% amino acid identity to SEQ ID No. 16 or 17.
Group II, claim(s) 14-16 and 18-22, drawn to a vector comprising an open reading frame encoding an isolated soluble truncated JP-2 protein having at least 90% amino acid identity to SEQ ID No. 1, 2 or 3, or comprising an isolated transcriptional repressor DNA binding domain having at least 90% amino acid identity to SEQ ID No. 16 or 17.
Group III, claim(s) 23-25 and 27-28, drawn to a method to prevent, inhibit or treat a cardiac condition or a skeletal disease in a mammal comprising administering to the mammal a composition comprising an isolated soluble truncated JP-2 protein having at least 90% amino .
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Upon election of group I, Applicant is required to select one species from the following (From claim 1):
Select one species from SEQ ID NO. 1-3.
Select one species from SEQ ID NO. 16-17.

 Upon election of group II, Applicant is required to select one species from the following (From claim 14):
Select one species from SEQ ID NO. 1-3.
Select one species from SEQ ID NO. 16-17.

Upon election of group III, Applicant is required to select one species from the following (From claim 23):
Select one species from SEQ ID NO. 1-3.
Select one species from SEQ ID NO. 16-17.

Upon election of group III, Applicant is required to select one species from the following (From claim 23):
Prevent a cardiac condition,
Prevent a skeletal disease,
Inhibit or treat a cardiac condition,
Inhibit or treat a skeletal disease.
Here the term “inhibit” is interpreted as inhibiting the symptoms of the condition or disease when the condition or the disease has already occurred. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-5, 7-8, 14-16, 18-23, 25 and 27-28.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an isolated soluble truncated JP-2 protein having at least 90% amino acid identity to SEQ ID No. 1, 2 or 3, or comprising an isolated transcriptional repressor DNA binding domain having at least 90% amino acid identity to SEQ ID No. 16 or 17, this Emtage et al., 2005 (Geneseq Accession No. AEB77267, computer printout, pages 1-2) or Padigaru et al., 2002 (Geneseq Accession No. ABU65176, computer printout, pages 1-2).  Emtage discloses a human JP-2 protein sequence, Geneseq Accession No. AEB77267, which is 100% identical to the sequence of SEQ ID No. 1 (From amino acid residue 1-696), and the polynucleotide sequence encoding the JP-2 protein.  The 100% identity is at least 90% identity to SEQ ID No. 1.  Further, Padigaru discloses a human NOV95a protein sequence, Geneseq Accession No. ABU65176, which is 100% identical to the amino acid sequence of SEQ ID No. 17, and nucleic acid sequence encoding the NOV95a protein.  The 100% identity is at least 90% identity to SEQ ID No. 17.  Thus, there is no special technical feature that is contributed by the instant invention over the prior art.  The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632